DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1 and 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claim 1 recites the limitation "the upper part of the case " in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "an upper part of the case ".
5.	Claim 1 recites the limitation "the lower part of the cap-up " in line 7.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this Office Action, the limitation has been interpreted as  "a lower part of the cap-up”.
6.	Claim 1 recites the limitation "the upper part of the cap-up " in line 8.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "an upper part of the cap-up ".
7.	Claim 1 recites the limitation "the edge of the cap-up " in line 8.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this Office Action, the limitation has been interpreted as "an edge of the cap-up ".
8.	Claims 2-9 are rejected as depending from claim 1.
9.	Claim 7 recites the limitation "the upper part of the welding region " in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this Office Action, the limitation has been interpreted as "an upper part of the welding region ".
Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claim(s) 1-5, and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al. (US 2014/0349148) as cited in IDS dated 9/7/21.
Regarding claim 1, Ikeda discloses  a secondary battery (secondary battery cell 1, Figs. 1 & 2, [0045]-[0046])  comprising: an electrode assembly(winding group 10, Fig. 2, [0047]); a case for accommodating the electrode assembly(case 2, Fig. 1, [0046]); a cap assembly coupled to an upper part of the case(battery cover unit 30, Figs. 1 & 2, [0046]); and a gasket interposed between the cap assembly and the case(gasket 39, Fig. 2, [0056]), wherein the cap assembly includes a cap-up (battery cover 3, Fig. 2, [0058]-[0059]) and a safety vent(cover case 37, Fig. 2, [0061]), which is provided at a lower part of the cap-up and has a vent extension part extending to an upper part of the cap-up so as to encompass an edge of the cap-up(peripheral edge 37b, Figs. 2 & 3, [0061]), a welding region(welding part 40, Figs. 3-5), in which the safety vent and the cap-up are welded and coupled by laser welding([0072]-[0080]), is formed in the vent extension part(Fig. 5), and the welding region is formed in a line shape(Figs. 4 & 6).  
	Regarding claim 2, Ikeda discloses all of the claim limitations as set forth above. Ikeda further discloses the welding region is spaced apart from an end of the vent extension part(Figs. 3 & 5).  
Regarding claim 3, Ikeda discloses all of the claim limitations as set forth above. Ikeda further discloses  a distance between the welding region and the end of the vent extension part is greater than 1 % of a length of the vent extension part(Figs. 3 & 5).  
Regarding claim 4, Ikeda discloses all of the claim limitations as set forth above. Ikeda further discloses  the welding region is covered by the gasket(Fig. 8, [0091]).  
Regarding claim 5, Ikeda discloses all of the claim limitations as set forth above. Ikeda further discloses a length of the welding region is greater than 5% of the overall circumference of the vent extension part(Figs. 4 & 6).  
Regarding claim 8, Ikeda discloses all of the claim limitations as set forth above. Ikeda further discloses the welding region includes two or more welding regions(Figs. 4 & 6).  
Regarding claim 9, Ikeda discloses all of the claim limitations as set forth above. Ikeda further discloses the cap-up includes a first metal layer made of iron and a second metal layer formed by plating nickel on a surface of the first metal layer([0060]), and the welding region is formed such that the vent extension part, the first metal layer and the second metal layer are fused together and then cured([0067], Figs. 3-5).  The instant claim includes a recitation describing the manner in which the welding region is formed:  the vent extension part, the first metal layer and the second metal layer are fused together and then cured.  Said recitation appears to be product-by-process language.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.
Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
15.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 2014/0349148) as cited in IDS dated 9/7/21 as applied to claim 1 above, in view of Lin et al. (US 2014/0352835) as cited in IDS dated 9/7/21.
Regarding claim 6, Ikeda discloses all of the claim limitations as set forth above. Ikeda discloses  the welding region is formed by a laser beam ([0073]) but does not explicitly disclose moving a laser beam sideways while rotating the laser beam in one direction.  The instant claim includes a recitation describing the manner in which the welding region is formed: by moving a laser beam sideways while rotating the laser beam in one direction. Said recitation appears to be product-by-process language. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.
Lin teaches  a welding system 10 and a welding process 101 include a stationary fusion apparatus 40 such as a stationary arc welding apparatus and a rotatable fusion apparatus 30 such as a rotatable laser beam apparatus(Fig. 1, [0018]). Lin teaches the stationary fusion apparatus 40 emits a first directed weld energy 44, and the rotatable fusion apparatus 30 emits a second directed weld energy 32 to form a weld 401 and together, a laser head of the rotatable fusion apparatus 30 and a torch of the stationary fusion apparatus 40 form a welding head of the welding system 10([0018]). Lin teaches the welding head of the welding system 10 travels in a weld direction 66 to join any weldable material([0018]).
It would have been obvious to one of ordinary skill in the art to use the laser beam of Ikeda, moving a laser beam sideways while rotating the laser beam in one direction as taught by Lin as applying a known technique to a known method ready for improvement to yield predictable results. MPEP 2143. 
16.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 2014/0349148) as cited in IDS dated 9/7/21 as applied to claim 1 above, in view of Watanabe (JPS549154746A) as cited in IDS dated 9/7/21 with citations from machine translation provided by Applicant.
Regarding claim 7, Ikeda discloses all of the claim limitations as set forth above. Ikeda does not explicitly disclose  an upper part of the welding region is concavely formed from a surface of the vent extension part.
Watanabe teaches the improvement of the method of manufacturing sealed batteries that can be sealed by concentrating the laser beam on a spot of a specific shape and using the laser beam effectively makes it possible to easily obtain a sealed battery with high gas liquid tightness ([0001]). Watanabe teaches   the upper part of the welding region is concavely formed (Fig. 5).
It would have been obvious to one of ordinary skill in the art to modify an upper part of the welding region of Ikeda, as concavely formed as taught by Watanabe as use of known technique to improve similar devices in the same way. MPEP 2143.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724